Title: From Alexander Hamilton to Jeremiah Wadsworth, 3 October 1789
From: Hamilton, Alexander
To: Wadsworth, Jeremiah


N York Oct 3d. 1789
Private
My Dear Sir
From some returns which have already come to me I am led to fear that smuggling has already began in some parts of our eastern extremity. I have under consideration the business of establishing Guard boats, and will be much obliged to you for you[r] ideas on this subject—the usefulness of the thing, the kind of boats the plan upon which they ought to be established and the probable expence. Give me your thoughts too on whatever else may serve to Check the mischief.
I reman Affecty Yrs

A Hamilton
J Wadsworth Esqr

